Title: To Benjamin Franklin from Claude-Valentin Millin de la Brosse, 19 August 1778: résumé
From: Millin de La Brosse, Claude-Valentin
To: Franklin, Benjamin


<Paris, August 19, 1778, in French: As you certainly remember, I tried to join the American forces two years ago under Mr. Deane’s sponsorship. I failed and was subsequently treated by Mr. Deane and yourself with a severity I am now disposed to forget. My wish at present is to cross to America, a country I love, not as an officer but as an eager citizen. I am not a nobody. I might convince Florida and Canada to revolt. I ask you for some land in Pennsylvania or Maryland, the kind of help the British government used to grant colonists, free passage for myself and a servant, and some letters of recommendation. All this is in keeping with the rank of lieutenant-colonel I would have received, had I been able to join your army.>
